In a juvenile delinquency proceeding pursuant to article 7 of the Family Court Act, the petitioner appeals from an order of the Family Court, Queens County (Gartenstein, J.), dated March 24,1982, which dismissed the petition. Appeal dismissed, without costs or disbursements. After the court suppressed respondent’s statements to the police the petitioner rested his case. The court then dismissed the petition pursuant to section 751 of the Family Court Act because appellant had failed to establish the allegations of the petition. That order of dismissal is akin to a trial order of dismissal under CPL 290.10 and constitutes an adjudication on the merits in favor of the accused. The double jeopardy rule, which is applicable in juvenile proceedings (Breed v Jones, 421 US 519), prohibits a retrial after such an order is entered (United States v Jenkins, 420 US 358; People v Broum, 40 NY2d 381, cert den sub nom. New York v Brown, 433 US 913). Since reversal of this order can only result in the need for a retrial which is prohibited by the principles of double jeopardy, the instant appeal must be dismissed (Matter of Roger W., 61 AD2d 884). Before resting his case petitioner could have sought permission to appeal from this court pursuant to section 1112 of the Family Court Act from a nondispositional order entered on the decision suppressing respondent’s statements to the police. Mollen, P. J., Damiani, Mangano and Gulotta, JJ., concur.